Citation Nr: 0609058	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-42 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.

2.  Entitlement to service connection for disability of the 
left knee as secondary to disability of the left ankle.

3.  Entitlement to service connection for disability of the 
left shoulder as secondary to disabilities of the left ankle 
and the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1956 to June 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2003 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A rating decision in March 1984 denied entitlement to service 
connection for tendonitis of the left shoulder.  A rating 
decision in April 1991 denied entitlement to service 
connection for residuals of a left ankle injury and for 
disability of the left knee. A determination by the RO in 
June 1999 found that new and material evidence to reopen the 
claim for service connection for residuals of a left ankle 
injury had not been received.  Those RO decisions, which the 
veteran did not appeal to the Board, are final.  See 
38 U.S.C.A. § 7105 (West 2002).  In a statement received in 
April 2003, the veteran stated, "I would like to reopen my 
claim", and he asserted that his left ankle was "worse" 
and that he had left knee weakness secondary to his left 
ankle and a left shoulder injury secondary to his left ankle 
and left knee.  Although the statement of the case which the 
RO furnished to the veteran in November 2004 indicated that 
new and material evidence was required to reopen claims for 
secondary service connection for disability of the left knee 
and the left shoulder, the prior final rating decisions in 
March 1984 and April 1991 and the prior final RO 
determination in June 1999 did not adjudicate secondary 
service connection claims.  Therefore, the Board finds that 
the issues on appeal are as stated on the first page of this 
decision.

On August 4, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  An unappealed RO determination in April 1991 found that 
the veteran did not sustain an injury to his left ankle 
during his active military service, and an unappealed RO 
determination in June 1999 found that no new and material 
evidence showing such an injury had been received by VA.

2.  Evidence received since June 1999 concerning the 
veteran's left ankle, some of which is new, does not relate 
to the unestablished fact of an injury to the left ankle in 
service and does not, therefore, raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for residuals of a left ankle injury.

3.  Service connection is not in effect for a disability of 
the left ankle or for a disability of the left knee. 


CONCLUSIONS OF LAW

1.  An RO determination in June 1999, which found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for residuals of a left 
ankle injury, is final.  38 U.S.C.A. § 7105 (West 20020.

2.  Additional evidence received since June 1999 is not new 
and material, and the claim for service connection for 
residuals of a left ankle injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).



3.  Entitlement to service connection for disability of 
the left knee as secondary to disability of the left 
ankle is not warranted.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

4.  Entitlement to service connection for disability of 
the left shoulder as secondary to disabilities of the 
left ankle and the left knee is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2005); 
Allen v. Brown, 7 Vet. App. 439 (1995); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in June 2003 by the RO prior to the adjudication 
of the issues on appeal satisfied the statutory and 
regulatory duty to notify provisions.  The RO's letter 
informed the veteran of the evidence needed to reopen and 
substantiate his service connection claims, of the evidence 
VA had obtained and would attempt to obtain, and of the 
evidence which he should submit.  The RO's letter also 
informed the veteran that it was his responsibility to make 
sure 
that VA received all pertinent records not in the custody of 
a federal department 
or agency.  The VCAA notice letter thus included the first 
three elements of notice of the four elements of notice 
discussed by the Court in Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did advise him that 
additional evidence was needed from him in order for VA to 
allow his service connection claims such that any deficiency 
in the wording of the notice was a harmless error.  Any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the veteran's claims, and VA has, 
therefore, satisfactorily complied with its duty to notify 
pursuant to the VCAA and its implementing regulations.   See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  
       
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court0 issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is not 
reopened by this Board decision and with regard to the 
veteran's secondary service connection claims which are 
denied by this Board decision, no disability ratings and no 
effective dates of disability ratings will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO in 
June 2003 did not include those elements.             

VA obtained the veteran's service medical records and post-
service VA medical treatment records.  There is no indication 
in the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Medical opinions on the question of whether a 
disability of the left knee was caused or worsened by 
disability of the left ankle and a medical opinion on the 
question of whether a disability of the left shoulder was 
caused or worsened by disabilities of the left ankle and left 
knee is not necessary to decide the appeal because service 
connection is not in effect for disability of the veteran's 
left ankle or left knee and this Board decision does not 
grant service connection for disability of the left ankle or 
left knee.  See 38 C.F.R. § 3.159(c)(4) (2005).  The veteran 
and his representative have not identified any existing 
additional evidence material to the issues on appeal.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the issues decided 
herein.  



Attempt To Reopen Claim Which Was Subject Of Prior Final 
Disallowance  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Congenital or developmental defects as such are not injuries 
or diseases within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2005).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).

Except as provided in § 5108, when a claim is disallowed by 
the agency of original jurisdiction (AOJ), the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by the AOJ on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, under the holding in Evans, additional evidence 
which is new and material would have to have been received 
since June 1999, when the RO most recently determined that 
such evidence to reopen the veteran's claim for service 
connection for residuals of a left ankle injury had not been 
received.  For the reasons stated below, the Board finds that 
the additional evidence received since June 1999 does not 
constitute new and material evidence to reopen that claim.

The evidence which was of record in June 1999 included the 
veteran's service medical records, statements which he made 
on his original claim for disability compensation received in 
August 1961, a statement by a private podiatrist dated in 
August 1961, a report of VA X-rays of the veteran's feet and 
ankles in October 1961, a report of a VA orthopedic 
examination of the veteran in October 1961, office records of 
a private physician dated in 1981, and a statement by the 
veteran on an application for disability compensation 
received in March 1999.

The veteran's service medical records showed that, in 
February 1959, he sustained a twisting injury of his right 
ankle, not his left ankle, in a fall from a scaffold to a 
steel platform.  The veteran was hospitalized for evaluation 
and treatment of his complaint of pain and tenderness in the 
right ankle.  The pertinent diagnosis at hospital discharge 
was sprain of the right ankle joint.  

The veteran was also diagnosed during the in-service 
hospitalization in February 1959 with talipes cavus, 
bilateral, cause undetermined.  "Talipes cavus" is 
exaggerated height of the longitudinal arch of the foot; it 
may be congenital or secondary to contractures or disturbed 
balance of muscles.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 1657 (28th ed., 1994).

In May 1959, a service department physician noted that the 
veteran had bilateral pes cavus with developing hammertoes 
and that he wanted a medical discharge from service.  "Pes 
cavus" is talipes cavus.  See Dorland's at 1268.

At an examination in June 1959 for separation from active 
service, the veteran's feet were found to have the 
abnormality of talipes cavus, and it was noted that the 
veteran had had that condition since birth.  The report of 
the veteran's separation examination also noted that he had 
been treated in service for right ankle sprain and that there 
were no comp/seq/rec [complications/sequelae/recommendations] 
regarding his history of right ankle sprain.

The veteran's service medical records were entirely negative 
for any complaint, findings, or diagnosis of any disorder or 
abnormality of his left ankle except congenital talipes 
cavus.

On his original application for VA disability compensation, 
received in August 1961, the veteran stated that the 
disability for which he was seeking compensation was 
"Sprained right ankle in service - Feb 1959  Have metatarsal 
trouble - arch trouble".  (Emphasis added.)  He made no 
reference to his left ankle.

The August 1961 statement of the private podiatrist stated 
that the veteran had been seen in May 1960 for foot problems 
and that he had a history of a severe sprain of an ankle 
during military service.  The private podiatrist did not 
state which of the veteran's ankles he was referring to, but 
there is no indication in his statement that he meant to 
refer to the left ankle.

VA X-rays of the veteran's ankles in October 1961 showed 
normal bony structures and joint spaces of both ankles.

On the VA form for the report of a VA medical examination 
which the veteran underwent in October 1961, the veteran 
stated that he had been treated by the private podiatrist who 
had provided the statement of record dated in August 1961 for 
"both feet and right ankle", not for his left ankle.  

At a VA orthopedic examination in October 1961, the veteran 
complained that he had right ankle weakness which had caused 
him to fall while he was walking and that he did not have 
this difficulty with his left ankle.  After conducting a 
clinical examination of the veteran's lower extremities, the 
examining orthopedic physician diagnosed extreme pes cavus 
deformity, bilateral, with history of injury to right ankle 
with enlargement of the lateral malleolus on the right only.  

A rating decision in December 1961 granted entitlement to 
service connection for residuals of injury to the right 
ankle.  The December 1961 rating decision denied entitlement 
to service connection for bilateral pes cavus.

Office records of a private physician show that at an office 
visit in September 1981, it was noted that the veteran had a 
history of a sprain of the right ankle in military service 
and a history of bilateral foot problems.  Examination 
revealed tenderness of the peroneal tendons of the right 
ankle, swelling about both feet of a "heavy weight" person, 
and obvious high-arched feet.  The diagnoses were: old ankle 
injury, right, with early arthritic changes; peroneal 
tendonitis; and cavus feet.  The physician's office note 
stated that X-rays "of the ankle" showed a chip of bone 
beneath the medial malleolus on the left.  [In view of the 
fact that the physician reported no diagnosis of any disorder 
or abnormality of the left ankle, the reference to a bone 
chip of the "left" ankle rather than to a bone chip of the 
right ankle, for which diagnoses were reported, appears to 
have been a dictation or transcription error.]

On an application for disability compensation received in 
March 1999, the veteran stated that the disability for which 
he was seeking compensation was "Left foot condition - 
stationed at Air Force radar site, Mount Tamapias, CA April 
1959".

In a letter sent to the veteran in April 1999, the RO stated 
that service connection for residuals of a left ankle injury 
had been denied by a final rating action of which he was 
notified in May 1991 and that to reopen his claim for service 
connection for residuals of a left ankle injury he would need 
to submit new and material evidence showing an injury to his 
left ankle in service and also showing residual or chronic 
left ankle disability.      
  
In a letter sent to the veteran in June 1999, the RO notified 
him that his claim for service connection for residuals of a 
left ankle injury had not been reopened because he had not 
submitted the necessary additional evidence referred to in 
the RO's April 1999 letter to him.

The additional evidence added to the record since June 1999 
concerning the veteran's left ankle includes VA outpatient 
treatment records dated in 2003 and 2004 which are entirely 
negative for a diagnosis of a disorder of the veteran's left 
ankle, a statement dated in December 2004 by a VA staff 
physician, and testimony by the veteran at the August 2005 
hearing.

The veteran's VA outpatient treatment records dated in 2003 
and 2004 are new but are not material because they do not 
relate to the unestablished fact of an injury during active 
service to the veteran's left ankle and do not contain a 
diagnosis of a disorder of the left ankle.

The VA staff physician, who indicated that he had treated the 
veteran since July 2000, stated in December 2004 that "Left 
foot films show flexion deformity and halux [sic] valgus 
deformity."  He did not report that he had viewed any X-rays 
of the veteran's left ankle.  He stated that the veteran gave 
a history of injuring his back, both feet, and left 
arm/shoulder in service.  The VA staff physician stated the 
following opinion: "In conclusion, [the veteran] has pain 
and xray abnormalities of his back, knees, feet, and left 
shoulder that are more likely than not the result of his 
falls and injuries while in military service in 1956-57 and 
1959."

The statement by the VA staff physician is new but it is not 
material on the issue of entitlement to service connection 
for residuals of a left ankle injury because it does not 
relate to the unestablished fact of an injury during active 
service to the veteran's left ankle and does not even contain 
a diagnosis of a disorder of the left ankle.

At the hearing in August 2005, in support of his attempt to 
reopen his claim for service connection for residuals of a 
left ankle injury, the veteran testified that during his 
active service in the Air Force  "I didn't hurt my right 
ankle at all."
(Transcript, page 10).  By this statement, which is new, the 
veteran appears to have been implying that the ankle injury 
which he sustained in service and for which he was 
hospitalized at a service department facility in February 
1959 and for which he asserted a service connection claim in 
August 1961 and which was diagnosed by an examining VA 
orthopedic physician in October 1961 and the residuals of 
which were service-connected by the December 1961 rating 
decision was to his left ankle and not to his right ankle.  
His testimony in that regard is, the Board finds, in the face 
of the overwhelming medical and lay evidence of record 
showing that his 
in-service ankle injury was to his right ankle and not to his 
left ankle, inherently incredible and, on that basis, totally 
lacking in probative value and not material to the 
unestablished fact of his having sustained a left ankle 
injury in service.

The additional evidence received since June 1999 is thus not 
new and material, and the claim of entitlement to service 
connection for residuals of a left ankle injury is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

In the veteran's case, service connection is not in effect 
for a disability of the left ankle or for a disability of the 
left knee, and so there is clearly no basis in law by which 
service connection for a left knee disability as secondary to 
a left ankle disability might be granted.  Similarly, there 
is clearly no basis in law by which service connection for a 
left shoulder disability as secondary to disabilities of the 
left ankle and left knee might be granted.  For that reason, 
the veteran's secondary service connection claims must be 
denied as lacking in legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Having reached a 
decision on these issues on that basis, it is not necessary 
for the Board to discuss the evidence of record which bears 
on the question of the etiological relationship, if any, 
between the veteran's orthopedic disabilities of his left 
ankle, left knee, and left shoulder.  The benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) does not apply to the 
veteran's secondary service connection claims.   

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for residuals of 
a left ankle injury, the appeal on that issue is denied.

Entitlement to service connection for disability of the left 
knee as secondary to disability of the left ankle is denied.

Entitlement to service connection for disability of the left 
shoulder as secondary to disabilities of the left ankle and 
the left knee is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


